Order entered December 1, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-01152-CV

                     IN RE TERRY HANCOCK, Relator

         Original Proceeding from the 196th Judicial District Court
                           Hunt County, Texas
                       Trial Court Cause No. 89417

                                    ORDER
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus. We also DENY relator’s emergency motion to stay as moot.


                                            /s/   CRAIG SMITH
                                                  JUSTICE